DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	Claims 1-13 are allowed.
3.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Nishie et al. (Pub No. 20060159406) disclose the optical module and method of manufacturing the same. But none of the searched prior arts alone or in combination discloses the claimed invention having the recited limitations of independent claim 1.
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a first adhesive and a second adhesive fixing the optical member to the package, the second adhesive having a better resistance to light than the first adhesive, wherein: the package has an emission surface through which light from the semiconductor laser element exits the package; the optical member has an incidence surface on which the light exiting the package enters the optical member, and an emission surface from which the light that has entered the optical member exits the optical member; the first adhesive and the second adhesive are bonded to the optical member between the emission surface of the package and the incidence surface or a lower surface of the optical member, the lower surface of the optical member being lower than the incidence surface; in the optical member, one or more first bonding regions to which the first adhesive is bonded and one or more second bonding regions to which the second adhesive is bonded are located at positions that are closer to the incidence 4824-5917-2563.152Atty. Dkt. No. 112108-0169 surface of the optical member than to the emission surface of the optical member; and in the optical member, the one or more first bonding regions and the one or more second bonding regions have a light transmittance of 80% or more”.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KINAM PARK/Primary Examiner, Art Unit 2828